Citation Nr: 0518690	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  00-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for psychological factors 
affecting medical condition, currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1999, which increased a 10 percent rating for 
psychological factors affecting medical condition to 30 
percent.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The Board finds that further notification and assistance is 
required to satisfy the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2003).  Additional pertinent 
medical evidence was received directly at the Board in June 
2004, within 90 days of the March 2004 notification to the 
veteran of the transfer of the file to the Board.  See 
38 C.F.R. § 20.1304(a) (2004).  The veteran did not waive 
initial RO consideration of the evidence.  As a result, the 
file must be remanded for RO consideration of the claims in 
light of the additional evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).  Additional treatment records should be obtained as 
well.  

In addition, the veteran should be afforded a current 
examination.  The last examination was in April 2001, and the 
evidence shows relevant treatment since that time.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (rating examinations 
must be sufficiently contemporaneous to allow adjudicators to 
make an informed decision regarding the veteran's current 
level of impairment).  

Finally, in reviewing the veteran's claim, the RO should 
ensure that the veteran's psychological factors affecting 
medical condition is evaluated using the diagnostic code 
which represents the dominant aspect of the condition, i.e., 
physical or mental  38 C.F.R. § 3.126(d) (2004).   

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following: 

1.  Obtain all records of the veteran's VA 
treatment for psychiatric and 
gastrointestinal disorders dated from July 
2001 to October 2002, and from April 2004 
to the present.  

2.  When the above development has been 
accomplished, schedule the veteran for VA 
psychiatric and gastrointestinal 
examinations to determine the 
psychological and physical manifestations 
and severity of his psychological factors 
affecting medical condition.  For both 
examinations, the claims folder should be 
provided to and reviewed by the examiner, 
and all signs and symptoms necessary for 
rating the condition should be reported in 
detail.  In addition, the complete 
rationale for all opinions expressed 
should be provided.  With respect to the 
psychiatric examination, the symptoms 
should be reported with an emphasis on the 
degree of resulting occupational and 
social impairment, and a Global Assessment 
of Functioning (GAF) score should be 
assigned and explained.  

5.  Thereafter, review the claim for an 
increased rating for psychological factors 
(anxiety) affecting medical condition 
(gastrointestinal), in light of all 
evidence received since the October 2001 
supplemental statement of the case, 
including the evidence received directly 
at the Board in June 2004.  The decision 
should include a determination as to which 
disability-physical or mental-represents 
the dominant (more disabling) aspect of 
the veteran's condition.  If the claim is 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case, and afford an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


